PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/037,352
Filing Date: 25 Sep 2013
Appellant(s): Orlowski, Robert, Alan



__________________
Azuka C. Dike
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/16/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/18/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
On pages 4-12 of the brief, Appellant makes arguments regarding the 35 USC § 103(a) rejection of claim 21.  Appellant relies on the same arguments for independent claims 49 and 54 because they recite similar features, and further relies on the same arguments for dependent claims 25-26, 30-32, 42, 46-48, 55-56, and 59-62.
More specifically, on pages 5-10 of the brief, Appellant argues that the cited references, in combination, do not teach “replacing the attribute associated with a first video-asset-viewing device of the plurality of video-asset-viewing devices and the attribute associated with a second video-asset-viewing device of the plurality of video-asset-viewing devices with a common substitute value, wherein the attribute associated with the first video-asset-viewing device and the attribute associated with the second video-asset-viewing device are different”.  Appellant alleges that combining Tinsley and Chaudhuri would not result in the above claimed limitations.
The examiner respectfully disagrees.  Tinsley teaches a system including data structures, such as databases and arrays, which store a variety of characteristics (attributes) of set-top boxes (STBs), such as a household ID (HH ID) and a tuned station (TUNED STA).  A set-top box is a well-known device for watching video, such as television (par. 2-3).  Fig. 3 of Tinsley shows an example arrangement of viewership information from different STBs (par. 29-30).  While 3 STBs are shown in Fig. 3, it is understood that there may be thousands or even hundreds of 
Chaudhuri teaches replacing different attributes with a common substitute value “x”.  As can be seen in Fig. 4 and 5, different attributes such as “C1” and “C2” are replaced with the common substitute value “x”.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace two different attributes of Tinsley with a common substitute value based on the above teaching of Chaudhuri.  While there would have been a plurality of reasons for one of ordinary skill in the art to do so, one example based on Fig. 4 and 5 of Chaudhuri would have been to replace the GEO ID attributes “Waukesha” and “Milwaukee” of Tinsley with a common substitute value “x”.  The motivation 
On pages 8-10 of the brief, Appellant argues a Tinsley/Chaudhuri combination would not have resulted in “replacing the attribute associated with a first video-asset-viewing device of the plurality of video-asset-viewing devices and the attribute associated with a second video-asset-viewing device of the plurality of video-asset-viewing devices with a common substitute value, wherein the attribute associated with the first video-asset-viewing device and the attribute associated with the second video-asset-viewing device are different” because applying the Chaudhuri compression technique would allegedly not change the relevant elements of Tinsley.  Appellant further argues that the combination of Tinsley and Chaudhuri would at most result in compressing table entries if two different GEO IDs corresponded to the same city/county name, but that Tinsley does not describe such a situation.  
The examiner respectfully disagrees.  Chaudhuri describes a compression technique applied when the values in one column are the same and the corresponding values in another 2” and ColId “C1” and second row including HashVal “V2” and ColId “C2” being compressed into a single row including HashVal “V2” and ColId “x”.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply Chaudhuri’s compression technique to different attributes of Tinsley to reduce the total size of the data (Chaudhuri – par. 35).  
In order to apply the compression technique of Chaudhuri to the method of Tinsley, repeated values are needed for one attribute and different values are needed for another attribute (par. 35, Fig. 4 and 5).  Fig. 3 of Tinsley shows a small sample of data for 3 STBs over a short period of time, but even with such a small sample size, a large amount of repeated data can be seen.  For example, the GEO ID value “0” is repeated many times for STB 1 and STB 2.  Further, Tinsley discloses that there may be hundreds of thousands of STBs (par. 39) and there may be years of viewership data (par. 22).  Therefore, with such a vast amount of data it would have been obvious that there would be a very large amount of repeated data in the database where Chaudhuri’s compression technique could have been applied by one of ordinary skill in the art.  Chaudhuri further discloses that more significant reduction would be achieved if the columns C1 and C2 had many more hash values in common (par. 35).  Therefore, applying the compression technique of Chaudhuri to a system having a large amount of repeated data in the database would have a predictable result of more significant data reduction.  
To illustrate how Chaudhuri’s technique would have been applied to the method of Tinsley by one of ordinary skill in the art before the effective filing date of the claimed invention, an example is provided.  Based on the attributes shown in Fig. 3 and 4, it would have 
HH ID “27”, GEO ID “0”, DMA ID “1”, TUNED STA “4”, and PERSON “0” 
HH ID “63”, GEO ID “0”, DMA ID “1”, TUNED STA “4”, and PERSON “0”. 
In this case, by applying the compression technique of Chaudhuri these two rows would be combined by replacing attribute HH ID “27” and attribute HH ID “63” with the common substitute value “x”.  This would result in a single row including the following:
HH ID “x”, GEO ID “0”, DMA ID “1”, TUNED STA “4”, and PERSON “0”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the compression technique of Chaudhuri to compress the two rows including different attributes of Tinsley into a single row to achieve the predictable result of reducing the amount of stored data.  Further, by applying the compression technique of Chaudhuri to Tinsley’s system having a large amount of repeated data in the database, it would yield a predictable result of more significant data reduction.  
On pages 10-12 of the brief, Appellant argues the Office has failed to provide a reasoned explanation for a combination of Tinsley and Chaudhuri and further alleges that no reduction in size of the array would occur.  
The examiner respectfully disagrees.  A reasoned explanation for a combination of Tinsley and Chaudhuri was provided in the Final Office Action and further explanation for the combination of Tinsley and Chaudhuri can be found in the above response.  Regarding the data 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALEXANDER BOYD/Examiner, Art Unit 2424                                                                                                                                                                                                 
Conferees:
/James R Sheleheda/Primary Examiner, Art Unit 2424
/JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424                                                                                                                                                                                                        
                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013